PROB 12C (02/17)
       Case: 4:17-cr-00004-AGF Doc. #: 119 Filed: 01/16/19 Page: 1 of 4 PageID #: 418



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI

                   Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Tony Pedretti                                  Case Number: 4:17CR00004-1 AGF

Name of Sentencing Judicial Officer: The Honorable Audrey G. Fleissig
                                     United States District Judge

Date of Original Sentence: January 19, 2018

Original Offense: Conspiracy to Commit Offenses Against the United States

Original Sentence: 20 months imprisonment and 3 years supervised release. On March 13, 2018, the
original sentence was amended to 13 months imprisonment and 3 years supervised release.

Type of Supervision: Supervised Release                     Date Supervision Commenced: June 15, 2018
                                                                          Expiration Date: June 14, 2021

Assistant U.S. Attorney: Thomas C. Albus                          Defense Attorney: John C. Schleiffarth


                                    PETITIONING THE COURT

[X] To issue a warrant

The probation officer believes that the offender has violated the following conditions of supervision:

Violation Number

Standard Condition #2: After initially reporting to the probation office, you will receive instructions
from the court or the probation officer about how and when you must report to the probation officer, and
you must report to the probation officer as instructed.

Standard Condition #5: You must live at a place approved by the probation officer. If you plan to change
where you live or anything about your living arrangements (such as the people you live with), you must
notify the probation officer at least 10 days before the change. If notifying the probation officer in
advance is not possible due to unanticipated circumstances, you must notify the probation officer within
72 hours of becoming aware of a change or expected change.

Standard Condition #13: You must follow the instructions of the probation officer related to the
conditions of supervision.
PROB 12C (02/17)
    Case: 4:17-cr-00004-AGF Doc. #: 119 Filed: 01/16/19 Page: 2 of 4 PageID #: 419
Tony Pedretti
4:17CR00004-1 AGF


Nature of Noncompliance

On January 19, 2018, Tony Pedretti pleaded guilty to one count of Conspiracy to Commit Offenses
Against the United States in the Eastern District of Missouri. Pedretti was sentenced to 20 months
imprisonment and 3 years supervised release. On March 13, 2018, the original sentence was amended to
13 months imprisonment and 3 years supervised release. On June 15, 2018, Pedretti’s term of
supervised release began in the Northern District of Indiana. Pedretti’s case has been supervised by
USPO Specialist Nicholas J. Macker. On November 30, 2018, USPO Specialist Macker sent a letter to
the Eastern District of Missouri in regards to Pedretti’s numerous failures to comply with reporting
requirements and that he has recently absconded from supervision.

Pedretti began supervision residing with his mother and sister. Pedretti engaged in services provided by
the Veteran’s Administration. However, Pedretti’s overall stability began to deteriorate when he left his
mother’s residence this past summer due to reported conflict in the home. Beginning in June 2018,
Pedretti began a period of short-term living arrangements including hotels, sleeping at friends’ homes,
being evicted from an apartment, and a short-term placement in a psychiatric hospital.

On November 9, 2018, Pedretti failed to report to the probation officer as instructed. A home visit was
scheduled for this date, and Pedretti was not home as instructed.

On November 13, 2018, Pedretti failed to report to the probation officer as instructed. Pedretti was sent
a text message and left a voicemail message on November 9, 2018 by USPO Specialist Macker about
this office appointment. On November 13, 2018, USPO Specialist Macker attempted to contact Pedretti
by telephone about this missed appointment but Pedretti failed to answer the call.

On November 20, 2018, USPO Specialist Macker was contacted by Mr. Sanabria of the Veteran’s
Administration. Pedretti was on speaker phone during this conversation. Mr. Sanabria informed USPO
Specialist Macker that Pedretti was a patient at the V.A. Medical Center in Chicago but was not willing
to provide more information due to confidentiality regulations. Pedretti stated that he would sign a
release form so that USPO Specialist Macker could obtain medical records. Mr. Sanabria reported that
Pedretti would likely be hospitalized for at least one week.

On November 20, 2018, Pedretti admitted during the conference call that he had not been staying at the
previous address that USPO Specialist Macker had on file. No date was given for when Pedretti moved
from the residence, but Pedretti acknowledged that he was not residing there on November 9, 2018, the
date of the failed home visit. This information was received via email from the USPO Specialist Macker
on December 3, 2018.

On November 22, 2018, Pedretti texted USPO Specialist Macker to report that he had been discharged
from the V.A. Medical Center in Chicago, IL. Pedretti provided a new address.

On November 26, 2018, Pedretti failed to call the probation officer as instructed. On November 22,
2018, Pedretti was instructed to contact USPO Specialist Macker by telephone. Pedretti failed to make
contact.




                                                    2
PROB 12C (02/17)
    Case: 4:17-cr-00004-AGF Doc. #: 119 Filed: 01/16/19 Page: 3 of 4 PageID #: 420
Tony Pedretti
4:17CR00004-1 AGF


On November 27, 2018, Pedretti failed to report to the probation officer as instructed. On November 26,
2018, USPO Specialst Macker contacted Pedretti by telephone and instructed Pedretti to report to the
office on November 27, 2018. Pedretti failed to report.

On November 28, 2018, Pedretti failed to report to the probation officer as instructed. On the morning
of November 28, 2018, USPO Specialist Macker left a voicemail message and a text message instructing
Pedretti to come to the office that day by 4:30 p.m., Pedretti failed to report. On December 4, 2018, the
undersigned officer clarified with USPO Specialist Macker via telephone that a home contact was going
to be attempted on this date but USPO Specialist Macker was notified by Pedretti’s roommate that
Pedretti had gone to Crete, IL to visit his sister when he attempted to reach Pedretti by telephone.

Previous Violations

None




                                                   3
PROB 12C (02/17)
    Case: 4:17-cr-00004-AGF Doc. #: 119 Filed: 01/16/19 Page: 4 of 4 PageID #: 421
Tony Pedretti
4:17CR00004-1 AGF


U.S. Probation Officer Recommendation:

It is respectfully requested the Court issue a warrant and Pedretti’s supervised release be revoked. Based
on the aforementioned facts, Pedretti is not amenable to community supervision at this time as his
whereabouts are unknown.

The Supervised Release should be
 [X] revoked.


                                                     I declare under penalty of perjury that the foregoing
                                                     is true and correct.

                                                     Executed on December 04, 2018


           Approved,                                         Respectfully submitted,

 by                                                     by


           Lisa M. White                                     Brandy J. Harmon
           Supervising U.S. Probation Officer                U.S. Probation Officer
           Date: December 04, 2018                           Date: December 04, 2018


THE COURT ORDERS:

☐           No Action
☒           The Issuance of a Warrant
☐           The Issuance of a Summons
                   Appearance Date:
                   Appearance Time:
                   Courtroom Number:
☐           Other




                                                               Signature of Judicial Officer

                                                               December 4, 2018
                                                               Date




                                                    4
